Citation Nr: 0610554	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-12 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for amblyopia.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for right foot 
exostosis, status-post fracture.

4.  Entitlement to service connection for arteriosclerotic 
heart disease.

5.  Entitlement to service connection for a left foot 
contusion.

6.  Entitlement to service connection for throat cancer with 
laryngectomy.

7.  Entitlement to a compensable rating for a deviated nasal 
septum.

8.  Entitlement to a compensable rating for a scar of the 
right foot.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from January 1968 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 RO rating decision which denied 
service connection for amblyopia, hemorrhoids, right foot 
exostosis, arteriosclerotic heart disease, left foot 
contusion, and throat cancer with laryngectomy, and granted 
service connection for a deviated nasal septum and for a scar 
of the right foot, and assigned non-compensable disability 
ratings, effective from September 11, 2000.  In April 2005 
the veteran testified at a hearing at the RO before the 
undersigned Acting Veterans Law Judge.  

With regard to the claim for service connection for a left 
foot contusion, the record reflects that at the November 2002 
RO hearing, the hearing officer indicated that the veteran 
had withdrawn his claim for service connection for a left 
foot contusion.  At the April 2005 hearing, however, the 
veteran agreed that the issue of service connection for a 
left foot contusion was on appeal and gave testimony 
pertinent to that issue.  The Board will therefore consider 
that issue as still being on appeal and will adjudicate that 
issue herein.  

With regard to the claim for service connection for skin 
cancer, for which the veteran provided testimony in April 
2005, the Board notes that issue is not currently on appeal.  
By a June 2003 rating decision, the RO denied service 
connection for skin cancer of the nose and back, and also for 
a back condition with right leg pain.  The veteran did not 
file a timely notice of disagreement with either issue, 
therefore, these issues are not in proper appellate status 
and the Board may not consider them herein.

The issues of service connection for hemorrhoids, right foot 
exostosis, arteriosclerotic heart disease, and throat cancer 
with laryngectomy, as well as entitlement to compensable 
ratings for a deviated nasal septum and for a scar of the 
right foot, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims and who is responsible for providing the evidence.  

2.  The veteran's pre-existing refractive amblyopia is a 
congenital disorder.  There is no competent medical evidence 
of record showing that his pre-existing refractive amblyopia 
increased in severity, beyond the normal progression, during 
service.

3.  There is no competent medical evidence of record showing 
that the veteran currently has a left foot contusion, or 
residuals thereof, that are related to service.


CONCLUSIONS OF LAW

1.  Service connection for amblyopia is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Service connection for a left foot contusion is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of April 2001 discloses that 
it complied with all the requirements as described by the 
Court.  Particularly, although the wording of the VCAA notice 
did not use the word "any," it adequately described the 
evidence needed and informed the claimant of the necessity to 
submit any evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  The Board concludes that while the notice letter 
may not have used the exact wording of the regulation, this 
was no more than non-prejudicial error.  See VAOPGCPREC 1-
2004, February 24, 2004.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case, with the April 2001 VCAA letter being 
sent to the veteran before the rating decision was made.  
Moreover, the file reflects a continuous flow of information 
to the veteran.  The rating decisions, statement of the case, 
and supplemental statement of the case, as well as the VCAA 
letter and other correspondence, notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Further, the veteran had an opportunity to respond 
before the RO re-adjudicated his claim.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  The 
veteran was afforded a meaningful opportunity to participate 
effectively in the processing of his claim by VA and thus VA 
essentially cured any error in the timing of notice.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  The veteran has been examined by 
VA and a medical opinion rendered.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  There is no evidence of relevant 
Social Security Administration records.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection for 
amblyopia and a left foot contusion, any questions as to the 
appropriate disability rating or effective date to be 
assigned those disorders are rendered moot.

Service Connection for Amblyopia

Service medical records show that on enlistment examination 
in May 1968 the veteran was found to have compound hyperopia 
in both eyes and refractive amblyopia of both eyes.  His 
distant vision was 20/50 corrected to 20/30 in the right eye 
and 20/70 corrected to 20/30 in the left eye.  His near 
vision was 20/100 corrected to 50/40 in the right eye and 
50/100 corrected to 20/40 in the left eye.  It was noted that 
he had worn glasses for six years.  He was assigned a 
physical profile of E - 2.  In January 1976 he was treated 
for allergic conjunctivitis of both eyes.  In January 1986 
the veteran underwent a medical board examination and it was 
noted that his vision was not corrected to 20/20 with his 
current spectacle prescription.  Visual acuity was 20/200 on 
the right and 20/100 on the left, correctable to 20/40 in 
both eyes.  He still had a physical profile of E - 2.  In 
March 1987 the veteran underwent an optometry examination and 
the impression was refractive amblyopia in both eyes, 
hyperopia in both eyes, astigmatism in the left eye, and mild 
blepharitis.  In an undated service medical record the 
veteran reported that he had trouble seeing how to read 
unless he was right up close.  On his retirement examination 
in April 1988 the veteran complained of eye trouble and he 
responded "yes" to wearing glasses and to having vision in 
both eyes.  It was noted that he had a history of amblyopia.  
His distant vision was 20/200 corrected to 20/40 in the right 
eye and 20/200 corrected to 20/30 in the left eye.  His near 
vision was 20/200 corrected to 20/40 in the right eye and 
20/200 corrected to 20/30 in the left eye.  With regard to 
his distant vision, the veteran was found to have a visual 
acuity deficit and a physical profile of E - 2.  

Private treatment records showed that in August 1994 and July 
1995 the veteran was treated for a cataract of the right eye.  

VA outpatient treatment records showed that the veteran had 
periodic ophthalmologic clinic visits.  In December 2001 the 
veteran reported worsening vision, and he was found to have 
2+ PCO (posterior capsular opacification), glaucoma suspect, 
early ARMD (age related macular degeneration) in both eyes.  
In April and September  2002 he was found to have stable 
pseudophakia, slight refractive error, glaucoma suspect, and 
ARMD.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  

VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, as long as the 
evidence as a whole establishes that the familial conditions 
in question were incurred or aggravated during service within 
the meaning of VA laws and regulations.  VAOPGCPREC 82-90 
(July 18, 1990).  VA's General Counsel has also expressly 
stated that the terms "disease" and "defects" must be 
interpreted as being mutually exclusive.  The term "disease" 
is broadly defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  On the other hand, the 
term "defects" would be definable as structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

The veteran essentially contends that he was treated for eye 
problems in service and that he has had eye problems ever 
since.  Service medical records show that he had refractive 
amblyopia upon entrance into service.  Since refractive 
amblyopia is essentially a refractive error or a congenital 
or developmental defect, service connection cannot be granted 
for this disorder, as it is not considered a disease or 
injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  

Additionally, the Board notes that at the time of the 
veteran's retirement examination he was noted to have a 
history of amblyopia.  Post-service treatment records show no 
complaints or findings of amblyopia.  Although the veteran's 
retirement examination does appear to show that his visual 
acuity worsened and post-service treatment records show 
treatment for cataracts, macular degeneration, and other eye 
disorders, there is no showing that the veteran had amblyopia 
at the time of his separation from service or at the present 
time.  Thus, since service connection requires a finding of a 
current disability that is related to an injury or disease 
incurred in service, service connection for amblyopia, even 
if not considered a congenital defect, would be denied as no 
current eye disability of this nature is demonstrated.  
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for amblyopia.  In so concluding, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The Board makes no conclusion as to 
whether other eye disorders, with current diagnoses, were 
incurred or aggravated in service.  

Service Connection for Left Foot Contusion

Service medical records show that, in December 1981, the 
veteran was seen in an emergency room and reported that he 
bumped his left foot on a coffee table.  Objective 
examination showed a bruise over the first left metatarsal 
and mild edema.  Range of motion was decreased.  An X-ray 
showed no fractures.  The assessment was bruised foot.  He 
was sent home and advised to use crutches, ice packs, and to 
elevate his foot.  He was to be confined to his quarters for 
48 hours and pain medicine was prescribed.  He returned to 
the emergency room and reported he was unable to walk due to 
the pain.  Objective examination showed less edema, but he 
still had significant pain on range of motion.  He was able 
to ambulate on crutches.  The assessment was resolving 
contusion.  His retirement examination in April 1988 was 
negative for any complaint of or finding of a left foot 
contusion.

Post-service treatment records show no complaint of or 
finding of a left foot contusion.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

In April 2005 the veteran testified that he was walking 
around barefooted in service and stepped on a bottle that cut 
across the bottom of his left foot.  He claimed that his left 
foot was operated on and that one part of his foot is numb 
because the nerve was cut and never reattached or grew back.  
He claimed there was a residual scar on the bottom of his 
foot.

Although the veteran contends he injured his left foot in 
service by stepping on a bottle that cut the bottom of his 
foot and that he underwent surgery on his left foot, service 
medical records show no such injury or operation.  As 
indicated above, service medical record show he bruised his 
left foot during service after he bumped into a coffee table 
in December 1981.  Subsequent service medical records and 
post-service treatment records, however, fail to show any 
report of left foot problems or any residual disability of 
the left foot.  While the veteran testified he has a residual 
scar on the bottom of his left foot, there is no indication 
in the record that this scar is related to service or to any 
injury therein.  

With regard to the claim for service connection for a left 
foot contusion, the Board finds that there is no current 
disability shown by the medical evidence of record.  The 
veteran has not reported having a left foot contusion.  
Rather, he contends he has a residual scar on the bottom of 
his left foot, however, service medical records show he 
sustained a bruise to the top of the left foot.  He has 
submitted no medical evidence and cited no treatment related 
to a left foot contusion.  Entitlement to service connection 
for a disease or injury is limited to cases where there is a 
resulting disability, and in the absence of proof of a 
present disability, there can be no valid claim.  Degmetich, 
supra; Brammer, supra.  Thus, since there is no medical 
evidence of any current left foot contusion, there can be no 
valid claim of service connection.  The preponderance of the 
evidence is against the claim for service connection for a 
left foot contusion.  Thus the benefit of the doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra, 1 Vet. App. 49 (1990).


ORDER

Service connection for amblyopia is denied.

Service connection for left foot contusion is denied.


REMAND

Service Connection for Hemorrhoids

Service medical records show that the veteran complained of 
hemorrhoids on several occasions during service.  In January, 
July, and September 1980, he complained of hemorrhoids.  In 
December 1980 he complained of red rectal bleeding.  In April 
1982 he complained of hemorrhoids.  

His retirement examination, in May 1988, was negative for any 
complaints or findings of hemorrhoids, and clinical 
evaluation of the anus and rectum was normal.  Post-service 
treatment records show no complaints of, finding of, or 
treatment for hemorrhoids.  

On a private undated treatment record (presumably, however, 
dated in 2000), it was noted that the veteran had a past 
medical history of hemorrhoids.  In April 2005 the veteran 
testified that he had hemorrhoids in service, and that he had 
flare-ups of hemorrhoids since service.  He should be 
afforded a VA examination to determine if a current 
disability is present, and if so, its relationship to 
service.  

Service Connection for Right Foot Exostosis

The veteran essentially contends that his right foot disorder 
was aggravated during service.  

Service medical records show that on his enlistment 
examination in May 1968, the veteran was assigned a physical 
profile of L1.  In June 1968 the veteran complained of pain 
in the right foot after he sprained it two days prior.  X-
rays showed traumatic arthritis of the midtarsal of the right 
foot.  It was noted that there was a history of a horse 
falling on the foot in September 1966.  In May 1972 he was 
supposed to take a physical training (PT) test.  He reported 
he broke his foot before he came into service.  He felt he 
could not take the PT test because of pain in the old 
fracture site of the right foot.  There was tenderness in the 
area.  He was advised to do no prolonged running.  In 
September 1978 the veteran complained of persistent right 
foot pain since 1967 when he had multiple fractures of the 
right foot prior to service.  Since then degenerative changes 
were noted on X-rays in 1971.  He reported having difficulty 
with prolonged standing and running.  An X-ray in October 
1978 showed bony changes of the navicular bone and exostosis 
of the right foot.  

Service medical records further show that in February 1979 
the veteran underwent exostectomy of the right foot, 
dorsally.  It was noted that he had pain over an old fracture 
site of the right foot dorsally, and he desired an attempt at 
surgical correction.  He reported an injury of the right foot 
in 1967.  Examination showed limited motion of the lesser 
tarsal joints of the right foot.  X-rays showed that the 
joints of the right foot were disrupted.  After the surgery, 
in February 1979, the sutures were found to be dry and intact 
and there was no sign of infection or drainage.  In March 
1979, he had pain with pressure on the right foot.  The post-
surgical process was found to be satisfactory and he was to 
begin normal ambulation.  He was assigned temporary P3 
profiles after the surgery.  In March 1979, he was treated 
for an infection of the incision site.  In May 1980, he was 
assigned a permanent profile due to his right foot 
disability.  In September 1985, he was found to have a large 
deformity of the dorsal right foot and numbness.  On his 
retirement examination in April 1988, the veteran was found 
to be status post crush injury to the right foot in 1967 and 
status post resection exostosis in February 1979.  He had a 
physical profile of L3.  

A private treatment record dated in approximately 2000 shows 
that the veteran had severe arthritis of the right foot.  It 
was noted that he had a deformed right foot and reported that 
in 1967 a horse fell on his right foot, and that he had 
previous surgery on the right foot.  The examiner indicated 
that it looked like the veteran still had trouble.   

It is unclear from the medical evidence of record whether the 
veteran's right foot injury, which pre-existed service, 
increased in severity during serviced.  Service medical 
records show that he underwent surgery to attempt to 
alleviate the right foot pain related to the reported right 
foot injury prior to service.  Subsequent to the surgery in 
1979 he was assigned a P3 profile for the remainder of 
service, and was discharged with that profile.  A treatment 
record, dated over 12 years after the veteran's retirement 
from service, showed that he was diagnosed with severe 
arthritis and the examiner indicated that the veteran may 
still have some trouble in the right foot after the pre-
service injury and the surgery in service.  A medical 
opinion, which includes a thorough review of the claims file, 
is necessary in order to determine whether any right foot 
disorder was aggravated by service.  Pursuant to VA's duty to 
assist, the veteran should therefore be scheduled for an 
appropriate VA examination with opinion.  The veteran is 
hereby notified that it is his responsibility to report for 
scheduled examinations and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Service Connection for Arteriosclerotic Heart Disease

The veteran contends that he had a heart attack during 
service and that he had two heart attacks since he retired 
from service.  He essentially contends that his 
arteriosclerotic heart disease was incurred in service.  

Service medical records show that on a tri-annual 
examination, in October 1971, the veteran responded "yes" 
to having or having had shortness of breath, pain or pressure 
in the chest, and high or low blood pressure.  Clinical 
evaluation of the heart was normal.  In October 1974, the 
veteran complained of pains in the chest and that it was hard 
to breathe.  In December 1983, the veteran reported to the 
emergency room and complained of numbness and chest pain on 
the right side of his body.  He also had point tenderness to 
the chest.  An ECG was done and was found to be normal.  The 
discharge diagnosis was musculoskeletal pain.  In a follow-up 
visit the veteran reported no chest pain since the prior 
emergency room visit.  He had a normal chest X-ray.  On his 
over-40 examination, in April 1987, the veteran responded 
"yes" to having or having had shortness of breath and pain 
or pressure in the chest.  The examiner noted that he had six 
months of exertional chest pain and dyspnea and that the pain 
was retrosternal, pressure type.  In May 1987, it was noted 
that his EKG was essentially within normal limits and his 
cardiovascular history and physical were essentially 
negative.  In November 1987, he was referred for additional 
testing to rule out CAD (coronary artery disease).  The 
impression was normal stress and redistribution thallium 
study.  On his retirement examination, in April 1988, the 
veteran underwent an EKG which was read as being equivocal, 
showing a possible abnormality.  In a secondary 
cardiovascular screening conducted in conjunction with the 
veteran's retirement examination it was noted that the 
veteran had an abnormal stress test that was nondiagnostic of 
ischemia.  He was cleared for unsupervised exercise.

Post-service treatment records show that, in September 2000, 
the veteran was seen for chest pain suggestive of angina.  It 
was noted that he was recently in the hospital with chest 
pain and had a stress test done which was suggestive of 
ischemic heart disease.  He was advised to schedule a cardiac 
catheterization.  It was also noted that the veteran had 
atherosclerotic heart disease, status post stent in one of 
the coronary vessels.  In a February 2001 private treatment 
record it was noted that the veteran had a history of 
atherosclerotic heart disease with stent in the coronary 
vessels.  It was noted that he had a cardiac catheterization 
and continued to have exertional shortness of breath and 
weakness with chest pains.  It is unclear when the veteran's 
heart disease and cardiac problems had an onset after 
service, as the first medical records referencing any cardiac 
problem are dated in 2000.  Pursuant to VA's duty to assist 
the veteran, he should be asked to provide any additional 
information pertaining to his treatment for cardiac problems 
subsequent to service so that an attempt to obtain any 
related treatment records may be made.  

The veteran contends he had a heart attack in service in 1986 
or 1987 at Scofield Barracks, there are no service medical 
records to confirm his contentions, nor is there any 
indication that there are missing service medical records.  
Service medical records show that the veteran underwent 
cardiology screening on at least two occasions in 1987 and 
1988 at Scofield Barracks in Hawaii, and there is no 
indication from the records pertaining to these screenings 
that he ever had a heart attack.  Nonetheless it is unclear 
whether the chest pain and shortness of breath and any 
results of tests may have been the onset of the veteran's 
heart disease for which he was treated after service.  
Accordingly, pursuant to VA's duty to assist the veteran he 
should be scheduled for a cardiology examination to determine 
the nature and probable etiology of any heart disease.  

Service Connection for Throat Cancer with Laryngectomy

Service medical records show that in June 1967 the veteran 
complained of a sore throat with productive cough for one 
week.  In December 1979 he reported having a three day 
history of a sore throat and trouble swallowing.  The 
assessment was strep.  In April 1984 he complained of a one 
day history of sore throat, coughing, and body aches.  On 
examination, his throat was found to be red and swollen and 
the assessment was that he had a cold.  He was seen again the 
next day and reported difficulty in swallowing.  The 
assessment was strep pharyngitis.  On retirement examination 
in April 1988, clinical evaluation of his throat was normal.  
In April 2005 the veteran testified that when he would lose 
his voice in service he was sent to the unit dispensary and 
told he had some irritation and was given throat lozenges.  

Post-service treatment record show that in 1995 the veteran 
complained of several months of hoarseness.  It was noted 
that he had a more than 50 pack a year history of smoking.  
In June 1996 the diagnoses were vocal cord hyperkeratosis and 
epithelial dysplasia of the piriform sinus.  He underwent a 
microlaryngoscopy with vocal cord stripping and biopsy of the 
piriform sinus.  The right pyriform sinus biopsy showed mild 
to moderate epithelial dysplasia, the right true vocal cord 
stripping showed hyperparakeratosis and moderate to severe 
epithelial dysplasia, and the left true vocal cord stripping 
showed verrucous hyperkeratosis, ulceration, and moderate 
epithelial dysplasia.  No invasive tumors were identified.  
He subsequently underwent a total laryngectomy in August 
2000, and a biopsy showed squamous cell carcinoma of the 
larynx.  

This issue requires an opinion as to the relationship between 
the symptoms in service and the post service disease.  

Compensable Ratings for 
Deviated Nasal Septum and Scar of Right Foot

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA also has a duty to notify the veteran of 
information and lay or medical evidence needed to 
substantiate a claim, what portion of that information and 
evidence is his responsibility to obtain and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The record reflects that VA 
has not notified the veteran of his rights and 
responsibilities under the VCAA with respect to his claims 
for compensable ratings.

The Board does not have the authority to cure the procedural 
defect presented in this case.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, this matter must also be 
remanded so that proper notice may be given to the veteran 
and any additional development deemed necessary to assist the 
veteran in substantiating his claims may be performed.  The 
Board notes that although the RO sent a VCAA notice letter to 
the veteran in April 2001, prior to the rating decision 
issued in January 2002, a review of this notice letter shows 
that it only pertains to the service connection issues on 
appeal at that time.  By January 2002, the RO granted service 
connection for deviated nasal septum and for a scar of the 
right foot and assigned non-compensable ratings for both.  
The veteran filed a notice of disagreement with the assigned 
ratings, but the RO failed to send him any additional notice 
as to the increased rating claims.  This should be done.  

In April 2005 the veteran testified that he could not breathe 
through his nose at all.  Because he has not yet been 
provided a VA examination to assess the current severity of 
his service connected deviated nasal septum.  Pursuant to 
VA's duty to assist the veteran, this should be done.  

As noted above, during the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

The issues of service connection for hemorrhoids, right foot 
exostosis, arteriosclerotic heart disease, and throat cancer 
with laryngectomy, as well as entitlement to compensable 
ratings for a deviated nasal septum and for a scar of the 
right foot are REMANDED for the following:

1.  Send the veteran a notice letter in 
compliance with 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(b), and the caselaw 
cited below.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claims for compensable ratings and 
inform him which evidence or information 
VA bears the burden of producing and 
which evidence or information he must 
produce.  The notice should also 
specifically request that he provide VA 
with any evidence in his possession that 
pertains to his claims now before the 
Board on appeal.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

3.  Request that the veteran provide any 
additional information (dates, treatment 
providers, etc.) pertaining to any 
treatment he received for cardiac 
problems subsequent to service.  If the 
veteran provides sufficient identifying 
information and such records are not in 
the claims file already, an attempt to 
obtain any such records should be made, 
pursuant to the laws and regulations 
pertaining to VA's duty to assist.

4.  Schedule the veteran for an 
appropriate VA examination to ascertain 
the nature and probable etiology of any 
current cardiac disorder or disease.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  For each diagnosis, the 
examiner should indicate whether it is at 
least as likely as not (i.e., probability 
of 50 percent that the diagnosis is 
related to any cardiac problems that the 
veteran experienced in service, or to 
another event, injury, or disease during 
his active military service.  If there is 
a likely relationship, the examiner 
should specify the in-service event, 
injury, or disease to which the diagnosis 
is related.  The complete rationale for 
any opinion(s) expressed should be 
provided.

5.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and probable etiology of any 
current right foot disability.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  For each diagnosis, the 
examiner should indicate whether it is at 
least as likely as not (i.e., probability 
of 50 percent) that the current right 
foot diagnosis is related to service and 
whether the veteran's right foot 
disability increased in severity during 
service, beyond the natural progression 
of any disease.  The complete rationale 
for any opinion(s) expressed should be 
provided.

6.  The AMC/RO should schedule the 
veteran for an examination for 
hemorrhoids.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should express an opinion as to whether 
the veteran currently has hemorrhoids.  
If hemorrhoids are found, the examiner 
should indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the current hemorrhoids are 
related to service.  The complete 
rationale for any opinion(s) expressed 
should be provided.

7.  The AMC/RO should have the veteran 
examined to determine the nature and 
extent of the veteran's residuals of 
throat cancer with laryngectomy.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent) 
that the current residuals of throat 
cancer with laryngectomy are related to 
service.  The complete rationale for any 
opinion(s) expressed should be provided.

8.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected deviated nasal septum.  The 
claims folder should be provided to the 
examiner to review and all indicated 
special tests and studies should be 
conducted.  The examiner should detail 
any impairment resulting from the 
deviated nasal septum.  The examiner 
should report whether there is 50 percent 
obstruction of the nasal passages on both 
sides or complete obstruction on one 
side.  Any opinions expressed must be 
supported by complete rationale.

9.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected scar of the right foot.  The 
claims folder should be provided to the 
examiner to review and all indicated 
special tests and studies should be 
conducted.  The examiner should describe 
in detail any impairment resulting from 
the scar.  The examiner should report 
whether the scar is unstable or painful.  
Any opinions expressed must be supported 
by complete rationale.

10.  Review the evidence of record and 
adjudicate the claims.  If any decision 
remains adverse to the veteran, he should 
be furnished a Supplemental Statement of 
the Case, containing notice of all 
relevant actions taken on the claim 
including the applicable legal authority 
(including the VCAA), and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


